Citation Nr: 1705592	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected bilateral hearing loss, evaluated as 0 percent disabling prior to March 24, 2016, and as 20 percent disabling thereafter.   

2.  Entitlement to an extraschedular rating for service-connected bilateral hearing loss disability.  

3.  Entitlement to service connection for a back disorder.
 
4.  Entitlement to service connection for a respiratory disorder, claimed as emphysema and sleep apnea.
 
5.  Entitlement to service connection for hypertension, to include as secondary to a respiratory disorder.




REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1954 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In relevant part, the AOJ granted service connection for bilateral hearing loss, assigning a noncompensable rating effective March 9, 2011, and denied service connection for hypertension, back, and respiratory disabilities.  The Veteran appealed the decision to the Board in March 2013.  In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the record.  

The issues on appeal have been subject to several Board remands and/or decisions dated between July 2014 and August 2016.  In February 2015, the Board denied the claim for a higher initial rating for bilateral hearing loss disability (and remanded to the AOJ the service connection claims for hypertension, back, and respiratory disabilities).  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2015, pursuant to a joint motion for remand (JMR) by the parties to this matter, the Court vacated and remanded the higher initial rating claim to the Board.  In November 2015, the Board denied the service connection claim for back disability (and again remanded to the AOJ the service connection claims for respiratory disability and hypertension).  The Veteran appealed the denial to the Court.  In July 2016, pursuant to a JMR, the Court vacated and remanded to the Board the November 2015 decision denying service connection for back disability.  

Each of the issues listed above is again before the Board for appellate review.  Based on a review of the record, a remand of each claim is warranted.  As such, the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the most recent Supplemental Statements of the Case (SSOCs).  The evidence has been reviewed pursuant to multiple waivers of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   


REMAND

A remand is warranted for additional medical inquiry.

With regard to the service connection claims for hypertension, back, and respiratory disabilities, a remand is necessary for compliance with the August 2016 remand directives.  In that remand, the Board requested VA compensation examination conducted by a physician.  The Board noted that the previous VA examinations had been conducted by a nurse practitioner, despite the Board's earlier requests that examinations be conducted by a physician.  Nevertheless, as noted by the representative in its January 2017 request for remand, the most recent VA examinations were again conducted by a nurse practitioner.  A remand for a new VA compensation examination is therefore necessary.  

With regard to the higher initial rating claim for bilateral hearing loss, a remand is necessary for compliance with the February 2016 remand directions.  In that remand, the Board requested VA audiology examination assessing the degree of functional impairment caused by the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet.App. 447 (2007).  In response, the Veteran underwent another VA audiology examination in March 2016.  In the report, the examiner stated that hearing loss disability functionally impaired the Veteran.  However, as with earlier VA examiners, the March 2016 examiner did not describe the nature and extent of the impairment, and did not discuss whether the Veteran's claimed impairment reduced his earnings capacity.  See Vazques-Flores v. Shinseki, 580 F.3d 1270 (2009).  A remand is therefore warranted for additional medical inquiry.    

To ensure compliance with earlier remand directives, each claim on appeal must be remanded pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).  Also on remand, the claims must be readjudicated in a SSOC.  In January 2017, the representative requested that, pursuant to previous Board remands, the claims must be remanded for readjudication in a SSOC.  Thus, although the Veteran and his representative have submitted into the record multiple waivers of initial AOJ review of new evidence, the claims should be readjudicated in a SSOC prior to returning them to the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in August 2016.

2.  Schedule the Veteran for a VA examination conducted by a physician (not by a nurse practitioner) to determine the nature and etiology of hypertension, back, and respiratory disabilities.  The physician should review the claims folder, and then respond to the following questions. 

(a).  What hypertension, back, and respiratory disabilities has the Veteran been diagnosed with since May 2011?  

(b).  Is it as likely as not (i.e., probability of 50 percent or higher) that any hypertension, back, or respiratory disorder diagnosed since May 2011 is related to an in-service disease, event, or injury, to include reported asbestos exposure?

Please consider the Veteran's lay assertions regarding injury during service.  A negative finding should not be based solely on the absence of service records documenting in-service injury.  All evidence, to include lay evidence describing in-service injury, must be considered.       

(c).  If the answer to (b) is negative, is it as likely as not that a disorder diagnosed since May 2011 is proximately due to or the result of a service-connected disorder? 

(d).  If the answers to (b) and (c) are negative, is it as likely as not that a disorder diagnosed since May 2011 is aggravated (i.e., worsened beyond the natural progress) by a service-connected disorder?  If aggravation is found, the examiner should address the following medical issues: (i) the baseline manifestations of the disorder found prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s).

(e).  Fully explain any opinion or conclusion reached.

3.  Return the Veteran's case to the March 2016 VA audiology examiner (or to a suitable substitute) for issuance of an addendum opinion.  The examiner should review the entire claims folder, and then respond to the following question. 

How does hearing loss impact the Veteran's occupational functioning?  In other words, does the disability impair the Veteran's earnings capacity in any way?  

In answering this question, the audiologist should record the Veteran's work history and the reported impacts of hearing loss on employment and provide an opinion as to the severity of those impacts.

Please address evidence of record indicating possible occupational impairment - such as, the Veteran's difficulty with hearing aids, conversational speech, communicating around background noise, concentrating, and using the telephone.  Would his claimed impairment affect him occupationally?  Would his claimed impairment reduce his earnings capacity?  

4.  Then, based on the evidence generated pursuant to this remand, and in compliance with the Court's December 2015 remand, again refer the Veteran's case to the Director of VA's Compensation and Pension Service, or Under Secretary for Benefits, for consideration of entitlement to an extraschedular rating for bilateral hearing loss.

5.  Then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




